Citation Nr: 1607826	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-34 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for status-post phalangectomy, right great toe, due to hallux valgus, claimed as removal of bone spur.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active military service from July 1973 to July 1976, August 1977 to January 1978, and served in the Alabama Army National Guard from August 1976 to February 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2012, a Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record. 

In April 2012 and March 2015, the Board remanded the Veteran's claim.  The case has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

During the February 2012 Board hearing, the Veteran raised the issue of whether previously denied claims for service connection for diabetes mellitus, to include as secondary to Agent Orange exposure, and service connection for a right foot diabetic ulcers should be reopened.  These matters were previously denied by the RO in a September 2007 rating decision and the Veteran did not file a notice of disagreement as to these issues.  As these matters are not currently developed or certified for appellate review they are referred to the RO for appropriate action.

The Veteran's representative also raised the issue of service connection for a left foot/left great toe condition in February 2016.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the previous remands, because the issues of whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for diabetes mellitus to include as due to Agent Orange exposure and right foot diabetic ulcers were referred to the AOJ for appropriate action, the Veteran's right great toe claim was determined to be inextricably intertwined with those claims.  In this regard, the Veteran contends that the right great toe disability resulted from a blister in service which ulcerated and was diagnosed as a diabetic pressure ulcer.  Therefore, development of the diabetes and right foot diabetic ulcers claims would have affected the right great toe disability claim currently on appeal.  As such, the Board ordered the AOJ to take appropriate action with regard to the intertwined claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure, and right foot diabetic ulcers prior to readjudicating the right great toe disability claim.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.  Specifically, there has been no adjudication by the AOJ of the Veteran's diabetes and right foot diabetic ulcers claims which were referred to the AOJ in the February 2012 and March 2015 Board remands.  Although a review of the claims folder reveals that the Appeals Management Center (AMC) noted in a memorandum dated July 2015 that these claims require immediate attention by the RO, the RO has not issued a rating decision.  Indeed, the record does not show that the RO has addressed receipt of these claims.  Further, the Veteran's supplemental statement of the case continuing the denial of the right great toe claim was issued concurrently with the July 2015 memorandum from the AMC.  It therefore appears that no development was taken as to the diabetes and right foot diabetic ulcers claims prior to readjudication of the right great toe disability claim as directed by the Board in the most recent remand.  The Board continues to find that the diabetes and right foot diabetic ulcers claims issues are inextricably intertwined with the issue of service connection for status-post phalangectomy, right great toe, due to hallux valgus. Thus, adjudication of those claims is required before the Board may proceed with adjudication of the Veteran's right great toe disability claim.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the intertwined claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure, and right foot diabetic ulcers that were raised by the Veteran at the February 2012 Board hearing.
 
2. Thereafter, readjudicate the Veteran's claim of 
entitlement to service connection for status-post phalangectomy, right great toe, due to hallux valgus, claimed as removal of bone spur.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




